Justice Heydeneeldt
delivered the opinion of the Court. According to the well settled doctrine of several of the highest Courts of other States, we must judicially know (presume ?) that the common law is the rule of decision in the other States, unless the contrary is expressly shown. It follows that, as no judgments at common law carried interest, none should be here allowed on a judgment rendered in the State of New York, where there is no evidence showing that the common law had been altered by statute of that State.
But in the record of the case now under consideration, it nowhere appears that the Court below did allow interest upon the judgment. It is true that the judgment below is for a much larger sum than the New York judgment sued upon ; but that may have resulted from the addition of the costs. We cannot presume error unless it is clearly disclosed.
Let the judgment be affirmed.
The appellant filed a petition for a rehearing, which the Court overruled, February 18.